Stacy, J.,
after stating the facts as above: The record in the instant case is voluminous; it contains, in all, 80 exceptions and 79 assignments of error. After a careful and painstaking investigation of the whole matter, we are constrained to believe that the case has been tried substantially in accordance with the law bearing on the subject, and that the validity of the trial should be sustained. Apparently all matters in dispute have been settled by the verdict, and no action or ruling on the part of the trial court has been discovered by us which we apprehend should be held for reversible error.
In their final analysis, the questions of law presented for our consideration arrange themselves in a narrow compass. The defendant contends (1) that his rights and liabilities are to be determined entirely by the provisions of the uniform subscription contract without reference to anything else, and (2) that the conditions contained in the last paragraph of said subscription contract, as above set forth, are conditions precedent which have never been performed. In support of this position, defendant relies strongly upon the case of Alexander v. Savings Bank, 155 N. C., 124. But the verdict in the Alexander case is quite different from the one in the case at bar, and for this reason it cannot be considered as a controlling authority. On the contrary, we think the principles announced in Cooperative Assn. v. Boyd, 171 N. C., 184, are more nearly applicable to the facts of the instant case, though it is conceded the two cases are somewhat dissimilar.
In the present case it should be remembered that the defendant was one of the trustees named in the uniform subscription contract; that he signed the articles of incorporation and agreed for the plaintiff company to be organized, and thereafter he offered to sell to the plaintiff a hotel site, etc. Upon evidence of this character, all the controverted *714issues of fact have been answered by the jury in favor of the plaintiff. The ease is distinguishable from those cited and relied on by defendant’s counsel in their elaborate brief by virtue of the verdict rendered herein. The rights of the parties have been settled by the jury in a cause tried in conformity to established principles of law. ¥e have been unable to find any reversible error on the record.
No error.
ClarksoN, J., did not sit.